DETAILED ACTION
The following Office action concerns Patent Application Number 16/338,172.  Claims 20, 22, 32, 34, 36, 38, 40, 42, 43 and 50-94 are pending in the application.  Claims 20, 22, 32, 34, 36, 38, 40, 42, 43, 50, 52-61, 62-69, 71-84, 90-94 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions or chemical species.
The applicant’s amendment filed August 30, 2021 has been entered.
The previous grounds of rejection of claims 51, 70 and 85-89 under 35 USC 103 over Kim et al are withdrawn in light of the applicant’s amendment.
Election/Restrictions
The proviso added to claim 50 now excludes the polycyclic aromatic ring substituent given by formula (W-1), which is the species of the invention previously elected by the applicant.  Therefore, claims 50, 61 and 80-84 are drawn to non-elected species of the invention. 
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 51, 70 and 85-89 are rejected under 35 U.S.C. § 112(b) because the term “or a combination of these systems” in the definition of R1 is indefinite.  It is unclear what is encompassed by a “combination of these systems.”  In addition, the term “these systems” lacks antecedent basis.  MPEP § 2173.05(e).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 51, 70 and 85-89 are rejected under 35 U.S.C. § 103 as being unpatentable over Kim et al (US 2016/0308143).  
Kim et al teaches an organic light emitting device comprising a compound of formula (I-1):

    PNG
    media_image1.png
    181
    318
    media_image1.png
    Greyscale
(par. 107-108), wherein the R’s include hydrogen, X11 includes nitrogen, and X12 includes C(R15)(R16), wherein R15 and R16 include hydrogen (par. 8-9, 13).  When X11 is nitrogen and X12 is not nitrogen (i.e. X12 is carbon), the above formula (1-1) is bonded at the nitrogen (X11) to the “*” position in formula 2E:

    PNG
    media_image2.png
    121
    281
    media_image2.png
    Greyscale
(par. 4, 15).  As shown, the “*” bond is connected to the ring at any available position.  In formula 2E, X1 includes oxygen, L is a bond (a2, a3, a4 are zero), R2 and R3 include phenyl, and R4 includes hydrogen (par. 10, 12, 67, 69).  The resulting compound satisfies claimed formulas (II), (W-1) and (IIa). 
A composition for an organic layer comprises the above compound and a dopant including a phosphorescent emitting compound (par. 148).  The composition further comprises a 
The above disclosure is not sufficiently specific to anticipate the above listed claims.  However, the examiner submits that the selection of the above formulas (1-1) and (2E) with the claimed substituents would have been obvious to a person of ordinary skill in the art since Kim et al teaches a compound including each of the recited structures and/or groups.
Response to Arguments
The previous grounds of rejection under 35 USC 103 over Kim et al are withdrawn in light of the applicant’s amendment.  New grounds of rejection are presented above.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        November 9, 2021